Citation Nr: 0921519	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-34 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and schizophrenia.

2.  Entitlement to service connection for a skin rash, to 
include as due to herbicide exposure in Vietnam.

3.  Entitlement to service connection for radiation exposure.

4.  Entitlement to service connection for pesticide exposure.

5.  Entitlement to an effective date earlier than August 1, 
2002, for an award of a service-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to 
September 1970, during the Vietnam Era. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and August 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama. 

The Veteran requested a personal hearing before the Board, as 
indicated by the November 2003 VA Form 9.  The Veteran and 
his representative were notified of the date of the hearing 
in January 2009.  The Veteran, however, failed to report for 
the hearing, and thus the Veteran's hearing request is deemed 
withdrawn.

By a June 2008 rating decision, the Veteran was awarded a 
special monthly pension based on the need for aid and 
attendance, effective from June 30, 2004, and subject to 
income limitation.  By an October 2008 rating decision, the 
Veteran was found not competent for VA purposes.  As such, 
these issues are no longer a part of the current appeal.

The issue of entitlement to an effective date earlier than 
August 1, 2002, for an award of a nonservice-connected 
pension is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy 
during service; and, his claimed in-service stressful 
experiences have not been supported by credible evidence.

2.  An acquired psychiatric disorder, to include PTSD and 
schizophrenia, was not manifested during service or within 
one year after service and is not related to any incident of 
service

3  A current diagnosis of a skin rash is not demonstrated by 
the medical evidence of record.

4.  The competent medical evidence of record does not support 
a finding that a disability associated with radiation 
exposure currently exists.

5.  The competent medical evidence of record does not support 
a finding that a disability associated with pesticide 
exposure currently exists.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD and 
schizophrenia, was neither incurred in nor aggravated by 
service; and nor may a psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

2.  A skin rash, to include as due to herbicide exposure in 
Vietnam, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  There is no issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for exposure to radiation.  38 U.S.C.A. § 511, 7104, 7105 
(West 2002); 38 C.F.R. § 20.101 (2008).

4.  There is no issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for exposure to pesticide.  38 U.S.C.A. § 511, 7104, 7105 
(West 2002); 38 C.F.R. § 20.101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims in 
the April 2003 and August 2005 rating decisions, he was 
provided notice of the VCAA in September 2002, July 2003, and 
November 2004.  An additional VCAA letter was sent in 
February 2006.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the 
claims, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in March 2006, pertaining to the 
downstream disability rating and effective date elements of 
his claims, with subsequent re-adjudication of all issues in 
a June 2008 Supplemental Statement of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes Social 
Security Records (SSA), State Department of Education 
Records, service treatment records, service personnel 
records, VA outpatient treatment reports, and statements from 
the Veteran, his representative, friends, and family.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

II.  Service Connection-In general

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for psychosis when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

II.  An Acquired Psychiatric Disorder (other than PTSD)

The Veteran contends that he has had an acquired psychiatric 
disorder since service.

However, the service treatment records do not reflect 
complaints of or treatment for an acquired psychiatric 
disorder in service.  In fact, a Report of Medical 
Examination dated in March 1969, reflects that the Veteran's 
psychiatric clinical evaluation was normal.  Indeed, a 
clinical evaluation was conducted, but no psychiatric 
pathology attributable to any incident of service was 
present.  Further, the corresponding Report of Medical 
History reflects no difficulty with depression, sleeping, 
nightmares, excessive worry, or nervous trouble.  

The earliest indication of the veteran's psychiatric 
disability was first documented in 1985, approximately 15 
years after service, and no clinical data have been received 
showing treatment of symptoms during the interim between 
service and the initial indication of a psychiatric problem 
after service discharge.  Specifically, the Veteran was 
admitted to the hospital in September 1985 for complaints of 
hearing voices.  He was diagnosed with schizophrenia, 
paranoid type, chronic; alcohol abuse, and chronic 
periodontitis.  In November 1985, the Veteran reported that 
his first episode of mental illness occurred in 1973 when he 
had a "nervous breakdown."  (See State Department of 
Education Disability Examination dated in November 1985; see 
also May 2005 VA examination for increase in non-service 
connected pension and aid and attendance claims).  An October 
1986 mental status examination conducted by the SSA found 
that the Veteran was unable to obtain or maintain any sort of 
employment.  The Veteran was diagnosed with schizophrenic 
reaction.  The SSA determined that the Veteran was disabled 
due to his psychiatric condition that had its onset in 
September 1985.  (See SSA determination dated in January 
1987).  

VA treatment records from February 1994 to May 1994 and from 
April 1999 through June 2008 reflect various inpatient and 
outpatient treatment for paranoid schizophrenia, 
schizophrenic reaction, chronic undifferentiated 
schizophrenia, schizo-affective schizophrenia with 
depression, chronic psychosis, thought disorder, dementia, 
and schizo-affective type, and depressed with paranoid 
features.  An April 1994 VA treatment record reflects that 
the Veteran was committed to the hospital for excessive 
drinking.  He was diagnosed with schizophrenia and alcohol 
dependence.  VA treatment records from April 1999 to July 
2002 reflect that the Veteran was diagnosed with "paranoid 
schizophrenia type with exacerbation; alcohol abuse, episodic 
with intoxication" at the time of admission to a psychiatric 
unit from April 1999 to May 1999.  He was hospitalized again 
in November 2001 and was given a diagnosis of 
"schizophrenia, paranoid type untreated since 1999."  He 
was subsequently hospitalized in July 2002 and November 2002 
and was diagnosed with "chronic hypoatremia; schizophrenia; 
hypertension."  He was readmitted in November 2003 and 
diagnosed with "schizophrenia, chronic undifferentiated 
type: alcohol abuse."  A similar diagnosis was made in 
August 2004.  He was hospitalized again in September 2004.  
An October 2004 VA treatment record diagnosed him with 
"schizophrenia, chronic undifferentiated type: alcohol 
abuse."  He was readmitted to an inpatient unit in March 
2005 and diagnosed with "schizophrenia, chronic 
undifferentiated type; polysubstance abuse."

Lack of continuity of symptomatology is reflected by the 
January 1987 SSA findings regarding the date of onset 
(September 1985) of the Veteran's psychiatric disability and 
the Veteran's statements that he had his first breakdown in 
1973-which are consistent with his service treatment records 
that show no complaints or treatment for a psychiatric 
disability.  Thus, the medical evidence of record may not be 
reasonably construed to find that the Veteran had symptoms 
during and continuing since service, which could be causally 
related to his current psychiatric disability.  While the 
Veteran has presented lay evidence indicating that he 
developed mental problems in service, there is no medical 
evidence contemporaneous to service showing that he actually 
suffered from a psychiatric disability prior to 1985, or that 
he currently has a psychiatric disorder as a result of his 
active duty service.

The Veteran's lay evidence as to medical causation is not 
competent evidence of an acquired psychiatric disability 
existing since service, and, therefore, is of no probative 
value.  See Jones v. Brown, 7 Vet.App. 134, 137 (1994); see 
also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran 
is competent to report that on which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a 
veteran is not competent to offer opinions on medical 
diagnosis or causation).  In contrast, the absence of any 
medical evidence of the condition for years after service is 
highly probative evidence against the claim, as it tends to 
show no continuity of symptoms of a psychiatric disability 
since service.  See Mense v. Derwinski, 1 Vet.App. 354, 356 
(1991).  

The Board finds a lack of medical evidence to warrant a 
favorable decision.  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the Veteran has 
failed to submit competent medical evidence indicating a 
nexus between an in-service injury or disease and his 
currently acquired psychiatric disorder, to include 
schizophrenia.

Upon review, the Board has concluded that a remand for 
physical examination of the Veteran and/or a medical nexus 
opinion is not warranted.  Regarding this claim, there is no 
evidence of inservice incurrence, as evidenced by the service 
treatment records.  In the absence of inservice incurrence, 
referral for a medical nexus opinion and/or physical 
examination is not necessary.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  That is, any medical 
opinion obtained would of necessity be based on the Veteran's 
own unsubstantiated statements as to what occurred during 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Regardless, the Veteran's service treatment records, post-
service medical records, including the March 2005 VA 
examination, and medical statements prepared by SSA may be 
accepted as adequate reports of examination of the Veteran, 
without further VA examination, despite lack of claims file 
review because they provide evidentiary information that 
speaks directly to the Veteran's subjective complaints, the 
objective findings found on evaluation, diagnostic 
assessments, medical opinions, and the date of onset of the 
Veteran's psychiatric disorder.  38 C.F.R. §3.326; see 
generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(stating that the claims file "is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form 
an expert opinion to assist the adjudicator in making a 
decision on a claim."). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

III.  PTSD

The Veteran asserts that he suffers from PTSD as result of 
his combat experience in Vietnam.  He also contends that he 
was injured by shrapnel and that he witnessed his best friend 
killed while in Vietnam and that he had to kill Vietnamese.  
(See DD Form 149 dated in March 2006; PTSD Questionnaire 
received in April 2008, and June 1990 VA inpatient Care 
Discharge Summary).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The service treatment records do not reflect complaints of or 
treatment for PTSD in service.  

The post-service medical records reflect that the Veteran was 
diagnosed with PTSD in July 1990.  (See VA Form 10-1000 dated 
in July 1990).  The Veteran stated that he had severe 
nightmares about the Vietnam War and that he lost close 
friends, which caused his depression.  A July 1992 VA 
treatment record reflects that the Veteran complained of 
PTSD, but was diagnosed with Schizo-affective disorder.  An 
August 1992 VA treatment record, however, diagnosed PTSD.  VA 
treatment records from April 1999 through June 2008 show no 
complaints of or treatment for PTSD.  The Veteran underwent a 
VA mental status examination in March 2005 for an increase in 
non-service connected pension and aid and attendance claims.  
He told the examiner that he hallucinated about Vietnam.  The 
examiner noted that if the Veteran served in Vietnam, then 
the possibility should be explored as to whether or not may 
have PTSD and that "if he did not serve in Vietnam or in 
another combat or war zone [then] this possibility seems most 
unlikely."  It is unclear from the medical evidence of 
record as to whether that Veteran has a confirmed diagnosis 
of PTSD pursuant to the DSM-IV criteria.  Regardless, the 
Veteran does not have a verified stressor as more fully 
explained below.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R.                 
§ 3.304(d).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Section 1154(b) requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to Veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such situations, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies his testimony or 
statements as to the occurrence of the alleged in-service 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, an after-the-fact medical opinion of a nexus 
between a diagnosis of PTSD and service does not suffice to 
verify the occurrence of the alleged in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The Veteran's DD Form 214 fails to confirm service in Vietnam 
nor does it show that he was awarded any medals indicative of 
combat.  The Veteran's DD 214 reflects he received the 
National Defense Service Medal.  It also indicates that he 
had no foreign service.  The Veteran was assigned to the Col, 
3dBn, 2dMar.  His occupational specialty was that of a 
rifleman.  He received a hardship discharge in September 
1970.  Although the Veteran submitted various written 
statements, including written statements from his mother, ex-
wife, and family friends, attesting to the fact that he 
served in Vietnam and witnessed combat, these statements are 
contradicted by the service records and the Veteran's own 
personal statements to the State Department of Education in 
October 1986 and to the May 2005 VA examiner, wherein Veteran 
reported that he did not serve in Vietnam or in a combat/war 
zone area.  (See October 1986 State Department of Education 
Disability Determination; see also May 2005 VA examination 
for increase in non-service connected pension and aid and 
attendance claims).  Hence, the Veteran's recitations of the 
circumstances surrounding his alleged Vietnam and/or combat 
experience are simply not credible when considered in 
conjunction with the record as a whole.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
Veteran's testimony simply because the Veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  Thus, as the record contains 
no objective evidence confirming the Veteran's participation 
in combat, the Board cannot conclude that the Veteran engaged 
in combat with the enemy for purposes of corroborating his 
claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  As such, the law requires that the 
Veteran's alleged stressor be independently corroborated by 
evidence other than his lay testimony or an after-the-fact 
medical nexus opinion.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for PTSD.  First, it is unclear as to whether the 
Veteran has a confirmed diagnosis of PTSD pursuant to the 
DSM-IV criteria.  Second, the service treatment records do 
not reflect complaints of or treatment for PTSD in service.  
The Report of Medical Examination dated in March 1969, 
reflect that the Veteran's psychiatric clinical evaluation 
was normal.  The corresponding Report of Medical History 
reflects no difficulty with depression, sleeping, nightmares, 
excessive worry, or nervous trouble.  Second, the Veteran did 
not receive any treatment for PTSD until many years after 
service.  Lastly, the record does not contain a verified 
stressor.  Simply, the Veteran has not identified an in-
service stressor capable of corroboration by service records 
or other credible supporting evidence despite multiple 
requests for more information.  (See Development Letter 
(VCAA) dated June 2007; see also Formal Finding dated June 
2008, showing a lack of information required to corroborate 
stressors associated with a claim for service connection for 
PTSD).  The Board emphasizes that the duty to assist is not a 
one-way street, see Wood v. Derwinski, 1 Vet. App. 190 
(1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992); and 
that, on these facts, VA has no alternative but to decide the 
claim on the basis of the evidence already of record.  
Therefore, as all three requirements of 38 C.F.R. § 3.304(f) 
are not met, service connection for PTSD is not warranted.  
The Board notes that the Veteran is free to submit additional 
evidence in the future to support any claim for service 
connection.

The Board has concluded that a remand for physical 
examination of the Veteran and/or a medical nexus opinion is 
not warranted in this case as the record contains no credible 
supporting evidence of a verified stressor.  In the absence 
of inservice incurrence, referral for a medical nexus opinion 
and/or physical examination is not necessary.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, supra (noting that a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  
That is, any medical opinion obtained would of necessity be 
based on the Veteran's own statements as to what occurred 
during service.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See, e.g.,  Reonal v. 
Brown, supra; Moreau v. Brown, supra; Swann v. Brown, supra.
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, supra.

IV.  Skin Rash

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II or 
adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. 
Reg. 32,345-32,407 (Jun. 12, 2007). 
 
Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303. 
 
Preliminarily, the Board observes that the Veteran has argued 
that service connection should be granted for his claimed 
skin rash on the basis of exposure to Agent Orange in 
service.  
 
The Veteran's service treatment records are negative for any 
complaints, treatment or diagnosis for a skin rash.  Post-
service medical records reveal no treatment or diagnosis for 
a skin rash.  In sum, there is no competent medical evidence 
of record, either during service or subsequent to service, 
suggesting a current diagnosis of a skin rash, or a disorder 
listed in 38 C.F.R. § 3.309(e).  A diagnosed identifiable 
underlying malady or condition is needed to constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In the absence of a confirmed diagnosis of a skin rash, 
meaning medical evidence showing the Veteran has the 
condition alleged, service connection is not warranted.  The 
case law is well-settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).  

Furthermore, to the extent the Veteran is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is also now well-established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwiniski, 
supra; see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Overall, the preponderance of the evidence is against the 
claim of entitlement to service connection for skin rash, to 
include as due to herbicide exposure in Vietnam.  The benefit 
sought on appeal is accordingly denied since there is no 
reasonable doubt to be resolved in the Veteran's favor.  
Gilbert v. Derwinski, supra.

IV.  Radiation Exposure

The Veteran asserts that he is entitled to service connection 
for radiation exposure in Vietnam.  However, to establish 
service connection, there must be evidence of a current 
disability.  Mere exposure to radiation is not a disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, supra.

To the extent that the Veteran contends that he currently has 
a disability manifested by radiation exposure, it is well-
established that as a layperson, the Veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwiniski, 
supra.

Accordingly, his own opinion and his theories do not 
constitute competent medical evidence in support of his claim 
and thus carry no probative weight on the critical question 
in this matter of medical diagnosis or causation.  The 
Veteran has not specified, and the record does not show, that 
the nature of disability he alleges to have been incurred by 
the alleged exposure to radiation.  As such, there is no 
disability to service connect.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. § 1110.  In the 
absence of proof of a present disability there can be no 
claim.  Rabideau v. Derwinski, supra.  

V.  Pesticide Exposure

The Veteran asserts that he is entitled to service connection 
for pesticide exposure in Vietnam.  However, to establish 
service connection, there must be evidence of a current 
disability.  Mere exposure to pesticide is not a disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, supra.

To the extent that the Veteran contends that he currently has 
a disability manifested by pesticide exposure, it is well-
established that as a layperson, the Veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, supra.  

Accordingly, his own opinion and his theories do not 
constitute competent medical evidence in support of his claim 
and thus carry no probative weight on the critical question 
in this matter of medical diagnosis or causation.  The 
Veteran has not specified, and the record does not show, that 
the nature of disability he alleges to have been incurred by 
the alleged exposure to pesticide.  As such, there is no 
disability to service connect.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. § 1110.  In the 
absence of proof of a present disability there can be no 
claim, and the claim must be denied as a matter of law.  
Rabideau v. Derwinski, supra.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and schizophrenia, is denied.

Service connection for a skin rash to include as due to 
herbicide exposure in Vietnam, is denied.

Service connection for radiation exposure, is denied.

Service connection for pesticide exposure, is denied.


REMAND

In correspondence received in June 2003, the Veteran 
submitted a notice of disagreement contesting the propriety 
of the effective date assigned for his non-service connected 
pension in the May 2003 rating decision.  (See VA Form 9, 
dated May 2005 and May 2003 Notice of Decision).  By filing a 
timely and valid notice of disagreement, the Veteran 
initiated appellate review of the effective date element of 
the claim.  The Veteran has not been furnished a Statement of 
the Case that addresses this issue.  Consequently, the Board 
must remand this issue to the RO to furnish a Statement of 
the Case and to give the Veteran an opportunity to perfect an 
appeal of such issue by submitting a timely substantive 
appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this matter is REMANDED for the following 
action:

The RO/AMC should furnish the Veteran a 
Statement of the Case that addresses the 
issue of entitlement to an effective date 
earlier than August 1, 2002, for the 
award of non-service connected pension.  
The RO/AMC should return this issue to 
the Board only if the Veteran files a 
timely substantive appeal.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


